Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUATION OF 3 and 12
A brief search was conducted within the guidelines of the AFCP 2.0 but a determination of allowability could not be made. Further search and/or consideration would be required upon filing of formal amendments.
The following reference may apply to at least some of the claim amendments:
Halumi et al. (US 2019/0272229)
Rothberg (US 2016/0239205)
Kanno (US 2018/0247947)

/YAIMA RIGOL/               Primary Examiner, Art Unit 2135                                                                                                                                                                                         

8/17/2021